Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Dawley on 2/10/2022.
The application has been amended as follows: 
In the Claims:
1. (Currently Amended): A method of coding video data, the method comprising: determining a size of a dimension of a current block of video data; calculating a context for entropy coding a last significant coefficient coordinate along the dimension, wherein calculating the context comprises: calculating a context shift value using ((log2TrafoSize + 1) >> 2)<<1, wherein log2TrafoSize represents a logarithmic value of the size of the dimension, '>> represents a bitwise right shift operator, and '<<' represents a bitwise left shift operator; and calculating the context using the context shift value; and entropy coding the last significant coefficient coordinate using the calculated context.
10. (Currently Amended): A device for coding video data, the device comprising: a memory configured to store video data; and one or more processors implemented in circuitry and configured to: determine a size of a dimension of a current block of the video data; calculate a context for entropy coding a last significant coefficient coordinate along the dimension, wherein to calculate the context, the one or more processors are configured to: calculate a context shift value using ((log2TrafoSize + 1) >> 2)<<1, wherein log2TrafoSize represents a logarithmic value of the size of the dimension, '>>' represents a bitwise right shift operator, and '<<' represents a bitwise left shift operator; and calculate the context using the context shift value; and entropy code the last significant coefficient coordinate using the calculated context.
using ((log2TrafoSize + 1) >> 2)<<1, wherein log2TrafoSize represents a logarithmic value of the size of the dimension, '>' represents a bitwise right shift operator, and '<<' represents a bitwise left shift operator; and calculate the context using the context shift value; and entropy code the last significant coefficient coordinate using the calculated context.
26. (Currently Amended): A method of encoding video data, the method comprising: determining a size of a dimension of a current block of video data; calculating a context for entropy encoding a last significant coefficient coordinate along the dimension, wherein calculating the context comprises: calculating a context shift value using ((log2TrafoSize + 1) >> 2)<<1, wherein log2TrafoSize represents a logarithmic value of the size of the dimension, '>' represents a bitwise right shift operator, and '<<' represents a bitwise left shift operator; and calculating the context using the context shift value; and entropy encoding the last significant coefficient coordinate using the calculated context.
33. (Currently amended): A device for encoding video data, the device comprising: a memory configured to store video data; and one or more processors implemented in circuitry and configured to: determine a size of a dimension of a current block of the video data; calculate a context for entropy encoding a last significant coefficient coordinate along the dimension, wherein to calculate the context, the one or more processors are configured to: calculate a context shift value using ((log2TrafoSize + 1) >> 2)<<1, wherein log2TrafoSize represents a logarithmic value of the size of the dimension, '>>' represents a bitwise right shift operator, and '<<' represents a bitwise left shift operator; and calculate the context using the context shift value; and entropy encode the last significant coefficient coordinate using the calculated context.
41. (Currently Amended): A non-transitory computer-readable storage medium having stored thereon instructions that, when executed, cause a processor to: determine a size of a dimension of a current block of video data; calculate a context for entropy encoding a last significant coefficient using ((log2TrafoSize + 1) >> 2)<<1, wherein log2TrafoSize represents a logarithmic value of the size of the dimension, '>' represents a bitwise right shift operator, and '<<' represents a bitwise left shift operator; and calculate the context using the context shift value; and entropy encode the last significant coefficient coordinate using the calculated context.
Allowable Subject Matter
Claims 1-47 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to explicitly (or expressly) anticipate or render obvious each limitation as recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ZHUBING REN/Primary Examiner, Art Unit 2483